Citation Nr: 1009049	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a heart disability, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral artery 
disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The Veteran had also sought service connection for a skin 
disability and a stomach disability, which were denied by the 
September 2007 rating decision.  However, these conditions 
were not included in the substantive appeal (VA Form 9) filed 
in April 2008, and therefore appeal of these claims has not 
been perfected.  Thus, these conditions are not currently 
before the Board and are not addressed herein.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
(Secretary) announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era, for 
three new conditions, ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C.A. 
§ 1116, VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those conditions.  Those regulations 
will take effect on the date that a final rule is published 
in the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned presumptions.  On November 20, 2009, 
the Secretary directed the Board to stay action on all claims 
for service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure 
to herbicides within the Republic of Vietnam during the 
Vietnam era.  As this appeal contains a claim of service 
connection for a heart disability to include as due to 
herbicide exposure which may be affected by the new 
presumptions, the Board must stay action on that claim in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any claim that 
has been stayed will be resumed.  The Veteran's claim of 
service connection for chronic obstructive pulmonary disease, 
although based in part upon an assertion that it is 
attributable to herbicide exposure, is not included in the 
stay and will be adjudicated below.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and therefore is 
presumed to have been exposed to herbicidal agents.

2.  There is no competent medical evidence of a diagnosis of 
posttraumatic stress disorder based on a corroborated in-
service stressor.

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by military service, to include as due to 
herbicide exposure.

4.  Peripheral artery disease is not currently shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of posttraumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for service connection of chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection of peripheral artery 
disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009), and implemented in part at 38 C.F.R 
§ 3.159 (2009), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are (1) 
Veteran status, (2) existence of a disability, (3) a 
connection between the Veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in June 2007.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the Veteran's 
service treatment and service personnel records as well as VA 
treatment records, and records submitted in connection with 
his claim for Social Security disability.  The Veteran has 
not identified any additional pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development is not 
required because there is no record of lung problems, mental 
health issues, or peripheral artery disease, or complaints 
relative thereto, during service.  Further, there is no 
competent evidence of persistent or recurrent symptoms 
relative to the claimed disabilities from the time of service 
until more than 30 years thereafter.  As the evidence does 
not indicate that these disabilities may be associated with 
service, a medical examination or medical opinion is not 
required to decide the claims under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Posttraumatic Stress Disorder

The Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment of posttraumatic stress 
disorder or any other mental health disability.  

VA treatment records show that the Veteran was seen for a 
mental health consultation in April 2007 after referral by 
his primary care physician.  He reported service in Vietnam, 
where he drove a truck, with severe combat trauma after 
witnessing a lot of people killed and injured and losing a 
lot of friends in combat.  He stated he began having 
nightmares and flashbacks after returning from Vietnam.  He 
reported experiencing night sweats, restlessness, insomnia, 
hypervigilance, and avoidance of other people.  He indicated 
his nightmares and flashbacks had been getting worse for the 
previous two years, especially when he watched news about the 
war.  A diagnosis of chronic posttraumatic stress disorder 
was given, based on the history of in-service trauma provided 
by the Veteran, and counseling and antidepressants were 
recommended. 

In a written statement submitted in May 2007, the Veteran 
reported that while in Vietnam with the 57th Signal Company 
he drove a truck, hauling everything from troops to 
ammunition all across Vietnam, including to the Mekong Delta, 
Bien Hoa, and the Iron Triangle.  He stated that he saw 
people killed in his convoy and that he was involved in fire 
fights.  He reported that he went to places but could not 
remember how he got there or how he got out of some of those 
places.  He stated that he did not want to remember a lot of 
Vietnam.

Lay statements submitted in June 2007 by the Veteran's 
daughter, ex-wife, and friend noted that he came back from 
Vietnam a changed man and still experienced nightmares and 
flashbacks related to his experiences there.

In response to stressor development letters, the Veteran has 
stated that while in Vietnam between November 1968 and 
October 1969 he saw people getting killed, but could not give 
details on any one certain incident.

In a September 2007 written statement, the Veteran reported 
that he was diagnosed as having posttraumatic stress disorder 
in June 2007 and was put on medications to improve his mood 
and help him sleep.  He stated that he could not provide the 
names and dates of the occurrences he witnessed as he did not 
remember and often did not know the names of people he knew 
in Vietnam, and he did not want to remember a lot of the 
things he saw.  He indicated that he was not assigned to a 
specific location, but rather was in many locations as part 
of his duties.

In September 2007 the RO entered a Formal Finding that there 
was insufficient information on the Veteran's alleged 
stressors to request a verification search from the Joint 
Services Records Research Center (JSRRC).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans). 

There is a diagnosis of posttraumatic stress disorder of 
record; thus, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).

In this case, the Veteran does not contend-and the evidence 
does not show-that he engaged in combat with an enemy force 
during active service.  As noted, the Veteran's service 
personnel records do not show (nor does any other competent 
evidence) any combat citations or awards such that his lay 
testimony, alone, could establish the incurrence of his 
claimed in-service stressor.  In such cases, the record must 
contain other evidence which substantiates or corroborates 
the Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) has advised they can only research stressful events 
if there are several items of specific information, including 
the Veteran's claim number and/or Social Security number, a 
two-month specific date range for when the stressful event 
occurred, the Veteran's unit of assignment during the 
stressful event, and the geographic location where the 
stressful event occurred.  The Veteran has reported that he 
is unable to provide the information required to submit the 
identified stressors for verification, including specific 
locations, a two-month date range, or the names of any 
potential casualties.  

There is no other evidence of record tending to corroborate 
the Veteran's statements regarding stressors.  Although the 
Veteran's ex-spouse indicated changes in the Veteran 
following his return from Vietnam, there was no competent 
evidence tending to corroborate the existence of stressors.  
Without sufficient information to corroborate the alleged 
stressors, the requirements for service connection of 
posttraumatic stress disorder under 38 C.F.R. § 3.304(f) have 
not been met and the claim must be denied.  

Chronic Obstructive Pulmonary Disease

The Veteran's service treatment records are silent as to any 
complaints, symptoms, diagnosis, or treatment of chronic 
obstructive pulmonary disease or any related pulmonary 
disabilities.

VA treatment records show that the Veteran has a history of 
obstructive chronic bronchitis diagnosed in November 2001, as 
well as a diagnosis of chronic obstructive pulmonary disease 
confirmed by a chest CT scan in March 2007.  His condition is 
currently very severe and he has declined consideration of a 
lung transplant.  He has a cigarette-smoking history of one 
to two packs per day for over forty years, although he has 
quit smoking.

Social Security Administration records show that the Veteran 
was awarded disability benefits based on chronic pulmonary 
insufficiency, with a disability onset date of March 2007.

In a June 2007 written statement, the Veteran stated that he 
had never smoked cigarettes until they were given to him in 
service.

A June 2007 lay statement submitted by the Veteran's daughter 
indicates that he had serious problems with shortness of 
breath, which had led him to quit working.  He reportedly 
could not walk more than twenty feet without having to stop 
and catch his breath.  He could no longer ride his horses or 
play with his grandchildren. 

In his April 2008 substantive appeal, the Veteran indicated 
that during his service in Vietnam he was involved in 
transporting all manner of chemicals, including herbicides, 
and felt that the relationship between these chemicals and 
his current disabilities was undeniable.  He stated that he 
had not had any symptoms of these conditions before his 
service in Vietnam and that his breathing problems started 
very shortly after his return.  He reported having difficulty 
performing even the smallest tasks and having serious 
breathing problems and heart pains after any exertion.

It is not in dispute that the Veteran currently has severe 
chronic obstructive pulmonary disease, as such is shown in VA 
treatment records and is the basis for a grant of Social 
Security disability benefits.  There is, however, no evidence 
of any breathing problems in service and the first post-
service medical evidence of breathing problems is the 
diagnosis of obstructive chronic bronchitis in November 2001, 
more than 30 years after service separation.  Moreover, there 
is no medical opinion or other evidence of record which 
suggests that the Veteran's current chronic obstructive 
pulmonary disease is related to his military service.  Thus, 
service connection on a direct basis is not warranted.

The Veteran's VA treatment records show a history of 
cigarette smoking, one to two packs per day, for over forty 
years, and the Veteran has implied a claim for service 
connection of his chronic obstructive pulmonary disease based 
on his assertion that he did not smoke until he was given 
cigarettes in the military.  

Service connection of a disability on the basis that it 
resulted from an injury or disease attributable to tobacco 
usage by the Veteran during service is prohibited.  
38 U.S.C.A. § 1103.  VA compensation is not warranted for 
claims received after June 9, 1998 for disabilities or death 
attributed to tobacco usage.  38 C.F.R. § 3.300.

The Veteran has also argued that his chronic obstructive 
pulmonary disease is related to his herbicide exposure in 
Vietnam.  Whenever VA's Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

The Secretary has not determined that chronic obstructive 
pulmonary disease is a disease subject to the presumption of 
service connection due to exposure to Agent Orange, and there 
is no competent evidence that the current chronic obstructive 
pulmonary disease is directly caused by exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (Outside of the presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.).  Thus, service connection based on 
herbicide exposure is also not warranted.

Based on the foregoing, the preponderance of the evidence is 
against the claim of service connection for chronic 
obstructive pulmonary disease, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Peripheral Artery Disease

The Veteran's service treatment records are silent as to any 
complaints, symptoms, diagnosis, or treatment of peripheral 
artery disease.

The Veteran's VA treatment records show that he has been 
diagnosed as having coronary artery disease, status post 
myocardial infarction in 2002.  There is, however, no 
evidence of a diagnosis of peripheral artery disease in the 
VA treatment records and the Veteran has not identified any 
other providers from whom medical records could be obtained.

In his April 2008 substantive appeal, the Veteran indicated 
that during his service in Vietnam he was involved in 
transporting all manner of chemicals, including herbicides, 
and felt that the relationship between these chemicals and 
his current disabilities was undeniable.  He noted that he 
suffered some of the artery disease symptoms for some time 
before he was able to discuss them with a doctor; however he 
has not provided any information regarding that provider, 
although requested to do so in the June 2007 VCAA notice 
letter.

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The medical evidence of record does not show any indication 
of peripheral artery disease and the Veteran has not 
identified any other providers from who medical records could 
be sought which might contain such evidence.  Nor has the 
Veteran offered any statements or other evidence regarding 
symptoms or complaints which might be related to peripheral 
artery disease which the Board could consider in rendering a 
determination.

Without medical evidence of a current diagnosis of a claimed 
disability, the threshold requirement for establishing 
service connection for such disability is not met.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claim 
of service connection for peripheral artery disease must be 
denied.  


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for peripheral artery disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


